DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s Amendments and Remarks filed on 4/19/2021.
Claim(s) 1-3, 22-23, 25 is/are amended.	
Claim(s) 1-25 is/are pending in this Office Action.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
	




Claim(s) 1-10, 13-14, 18-21, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghafarianzadeh et al. (US 2019/0250626 A1), hereafter referred to as Ghafarianzadeh, in view of Stegall et al. (US 2019/0178656 A1), hereafter referred to as Stegall. 
Regarding claim 1, Ghafarianzadeh teaches a method of joining a vehicle queue by an autonomous vehicle, the method comprising:
receiving, by one or more processors (“processors 404”, Fig. 4, “the vehicle system 402 may include processor(s) 404”, para. 0061, The example vehicle system 402 may include a perception engine 426, a BV ML model 428, and a planner 430.”, para. 0069) of the autonomous vehicle (“autonomous vehicle 102”, Fig. 1A, and “autonomous vehicle 204”, Fig. 2), information including a request for the autonomous vehicle to travel towards a location (“junction 104”, Fig. 1A, see para. 0017 citation below)
(“FIG. 4 is a block diagram of an example architecture 400 including an example vehicle system 402 for controlling operation of…an autonomous vehicle…this architecture may be used to control an autonomous vehicle that encounters a stationary vehicle.”, para. 0060, “an autonomous vehicle 102 approaches a roadway junction 104…In some examples, the autonomous vehicle 102 may be an autonomous vehicle configured to operate according to a Level 5 classification issued by the U.S. National Highway Traffic Safety Administration”, para. 0017);
receiving, by the one or more processors, sensor data (“data from the sensor(s)”, see para. 0018 citation below) from a perception system (“sensor(s)”, see para. 0018 citation below) of the (“junction 104”, see para. 0021 citation below), 
(“The autonomous vehicle 102 may receive sensor data from one or more sensors of the autonomous vehicle 102…In some examples, the autonomous vehicle 102 may include a planner that receives a data from the sensor(s) and/or a perception engine, among other hardware and software modules. For example, this data may include a position of the autonomous vehicle 102 determined by a global-positioning system (GPS) sensor, data related to objects in the vicinity of the autonomous vehicle 102, route data that specifies a destination of the vehicle, global map data that identifies characteristics of roadways (e.g. features detectable in different sensor modalities useful for localizing the autonomous vehicle)”, para. 0018, see also “202”, Fig. 2 and para. 0029 citation below);
identifying, by the one or more processors based on the sensor data, a traffic pattern indicating that a vehicle queue exists at the location (“the stationary vehicle 208 is…a blocking vehicle”, see para. 0036 citation below as well as para. 0035-0038, and Fig. 2), the vehicle queue including a plurality of vehicles waiting in a line (“when no other vehicles could make progress anyway”, see para. 0022 citation below and Fig. 1A)
(“The perception engine may determine that a vehicle is a stationary vehicle based, at least in part, on sensor data received from one or more sensors of the autonomous vehicle.”, para. 0020,
“the autonomous vehicle 102 may approach a junction 104 that includes a traffic light 106 and may encounter an object that it classifies as a stationary vehicle (e.g., vehicle 108), which is also indicated with a question mark in the illustration…The technical difficulty that arises is when the perception engine does not have sufficient information to know whether the stationary vehicle is merely paused (i.e., a non-blocking stationary vehicle), being itself obstructed by another object and/or legal constraint (e.g., a stop light), or whether the stationary vehicle is actually a blocking vehicle.”, para. 0021, 
“A blocking vehicle may be different than a non-blocking stationary vehicle in that a non-blocking stationary vehicle is stopped when no other vehicles could make progress anyway (or otherwise in accordance with generally accepted driving rules), therefore the non-blocking stationary vehicle does not impede the other vehicles, per se, (e.g., a traffic light is red, an object has entered the road, the stationary vehicle has another vehicle in front of it).”, para. 0022
 “FIG. 2 illustrates a pictorial flow diagram of an example process 200 for determining, at an autonomous vehicle, whether a stationary vehicle is a blocking vehicle in order to control the autonomous vehicle. At operation 202, the example process 200 may include receiving sensor data from sensor(s) of an autonomous vehicle 204.”, para. 0029,
“At operation 212, the example process 200 may include determining, using the BV ML model 214 and from the feature values, a probability that the stationary vehicle 208 is a blocking vehicle.”, para. 0035, “For example, where the BV ML model 214 includes a decision tree, the decision tree may output a positive or negative number to indicate that the stationary vehicle 208 is or is not a blocking vehicle, respectively.”, para. 0036, Ghafarianzadeh teaches multiple examples for how the “BV ML model” determines the “stationary vehicle 208” is not a “blocking vehicle”, see para. 0035-0038);
determining, by the one or more processors based on the sensor data, a result indicating that the autonomous vehicle should join the vehicle queue (“transmitting the probability”, see para. 0039 citation below and “216”, Fig. 2)
(“At operation 216, the example process 200 may include transmitting the probability determined by the perception engine to a planner that determines a trajectory for controlling the autonomous vehicle, as depicted at 218 and 220.”, para. 0039); and
controlling, by the one or more processors, the autonomous vehicle to join the vehicle queue based on the result by joining the line and stopping behind a last one (see “stationary vehicle 208”, Fig. 2) of the plurality of vehicles waiting in the line (“generate a trajectory 224 that causes the autonomous vehicle 204 to creep forward in the same lane.”, see para. 0041 citation below and “220”, Fig. 2)
(“The planner may use the probability indicating whether the stationary vehicle 208 is a blocking vehicle to generate a trajectory with which to control the autonomous vehicle 204. For example, FIG. 2 illustrates two example trajectories that the planner might determine in alternate scenarios.”, para. 0039, 
“In example scenario 220, the perception engine may have output an indication that the stationary vehicle 208 is not a blocking vehicle (i.e., the stationary vehicle 208 is a non-blocking stationary vehicle). Responsive to receiving this indication, the planner of the autonomous vehicle 204 may generate a trajectory 224 that causes the autonomous vehicle 204 to creep forward in the same lane.”, para. 0041).

Ghafarianzadeh does not explicitly teach wherein the received information includes a request for the autonomous vehicle to pick up or drop off a passenger at the location, but instead teaches a request for the autonomous vehicle to travel autonomously towards the location (“junction 104”) operating at “Level 5 classification” (see para. 0017, 0021 citations above and Fig. 1A, 4).
Nor does Ghafarianzadeh teach wherein the vehicle queue includes a plurality of vehicles waiting in a line for at least one of picking up or dropping off passengers, but instead teaches a plurality of vehicles waiting in a line (“when no other vehicles could make progress anyway…e.g., a traffic light is red, an object has entered the road, the stationary vehicle has another vehicle in front of it”, see para. 0022 citation above and Fig. 1A). The examiner notes that the limitation “…for at least one of picking up or dropping off passengers” of claim 1 appears to be an “intended use” limitation indicating the purpose for which the line of vehicles is to be used. Accordingly, this limitation is not given patentable weight. Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003) (“An intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates”; such statements often appear in the claim’s preamble but can appear elsewhere in a claim); In re Otto, 312 F.2d 937 (CCPA 1963) (intended use of hair curling was of no significance to the structure of a hair curler and process of making); In re Sinex, 309 F.2d 488, 492 (CCPA 1962) (statement of intended use in an apparatus claim failed to distinguish over the prior art apparatus). However, even assuming, arguendo, the limitation would not be considered intended use, Stegall as described below teaches the limitation.

Autonomous vehicles receiving requests to pick-up or drop off passenger(s) at a location, wherein said location includes a plurality of vehicles also picking up or dropping off passengers was known in the art at the time of filing. 
See, Stegall teaches coordinating transport through a common rendezvous location, comprising:
receiving, by one or more processors (“processor 610”, Fig. 6, “In the context of FIG. 1, the…on-board computing system of an AV 192 may be implemented using a computing system 600 such as described by FIG. 6.”, para. 0067, see also “control system of the AV”, para. 0015 citation below) of the autonomous vehicle (“autonomous vehicles (AVs) 192”, also referred to as “transport vehicle 194” which hold the “transport providers 193”, “the matched transport providers 193 can include AVs 192”, para. 0043, Fig. 1), information including a request (“transport requests”, see para. 0069 citation below) for the autonomous vehicle to pick up or drop off a passenger (“requesting users”, see para. 0069 citation below, also referred to as “Req. user 197”, Fig. 1, also referred to as “requesting user 370”, Fig. 3) at a location (“specified destination”, see para. 0035 citation below, see also “step 400”, Fig. 4, also referred to as a “rendezvous location”, see para. 0061 and 0035 citations below)
(“Referring to FIG. 4, the computing system 100 can determine a set of matched requesting users 197 and transport providers 193 that are to meet at a common rendezvous location (400).”, para. 0061,
“the transport providers can comprise autonomous vehicles (AVs), in which case communications can be transmitted via a network connection with a control system of the AV.”, para. 0015,
“The communication interface 650 enables the computing system 600 to communicate with one or more networks 680 (e.g., cellular network) through use of the network link (wireless or wired). Using the network link, the computing system 600 can communicate with one or more computing devices, one or more servers, one or more databases, and/or one or more self-driving vehicles. In accordance with examples, the computing system 600 receives transport requests from mobile computing devices of individual users. The executable instructions stored in the memory 630 can include matching instructions 624, which the processor 610 executes to receive transport requests and match requesting users with transport providers, as described herein.”, para. 0069
 “In some aspects, the user 197 can configure a specified destination and/or a specific or suggested pick-up location to rendezvous with a matched transport provider 193 and vehicle 194.”,  para. 0035); 
wherein a vehicle queue (“multiple pick-ups, drop-offs, and/or stopped vehicles cause traffic congestion”, see para. 0039 citation below and Fig. 3, wherein “stopped vehicles” in “traffic congestion” corresponds to Applicant’s “vehicle queue”) exists at the location, the vehicle queue including a plurality of vehicles (“multiple…stopped vehicles”, see para. 0039 citation below and Fig. 3) waiting in a line (see “multiple…stopped vehicles” in a line in Fig. 3) for at least one of picking up or dropping off passengers (“multiple pick-ups, drop-offs”, see para. 0039 citation below) 
(“As provided herein, a common rendezvous location corresponds to a rendezvous area where multiple pick-ups, drop-offs, and/or stopped vehicles cause traffic congestion.”, para. 0039); and
controlling, by the one or more processors (“on-board computing system of an AV 192” and “control system of the AV”, para. 0067 and 0015 citations above, respectively), the autonomous vehicle to join the vehicle queue by joining the line and stopping behind a last one of the plurality of vehicles waiting in the line (see “upcoming transport provider 350” stopping behind a last one of a plurality of vehicles waiting in line in Fig. 3 and para. 0062 and 0059 citations below)
(“The computing system 100 can further manage the dynamic queue by sequentially routing the transport providers 193 through the common rendezvous location (425).”, para. 0062, “the network computing system 100 can provide instructions for an upcoming transport provider 350 to, for example, slow down, create a gap, or follow a vehicle closely.”, para. 0059). 

	All of the components are known in Ghafarianzadeh and in Stegall. Ghafarianzadeh teaches a processor configured to control an autonomous vehicle to join a queue including a plurality of vehicles waiting in a line at a location, and Stegall teaches a processor configured to control an autonomous vehicle to join a vehicle queue at a location including a plurality of vehicles waiting in line for picking up or dropping off passengers after receiving a request for the autonomous vehicle to pick up or drop off a passenger at said location. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Ghafarianzadeh with the teachings of Stegall so that the “autonomous vehicle 102” of Ghafarianzadeh is configured to receive a request for pick or drop off, as taught by Stegall. The motivation for doing so would be to use the “autonomous vehicle 102” of Ghafarianzadeh as a “transport provider” vehicle as taught by Stegall (para. 0015). This combination would give the predictable result of the “junction 104” as taught by Ghafarianzadeh comprising the 

Regarding claim 2, Ghafarianzadeh further teaches wherein the traffic pattern identified by the one or more processors the vehicle queue exists at the location is based on at least one of or more signs (“logo and/or text”, see para. 0045 citation below) observed from the sensor data
(“The perception engine may determine that a vehicle is a stationary vehicle based, at least in part, on sensor data received from one or more sensors of the autonomous vehicle. In some examples, the perception engine may receive sensor data and, based, at least in part, on the sensor data detect an object in the environment of the autonomous vehicle 102, classify that object as some type of vehicle…In some examples, the perception engine may classify the detected vehicle as a stationary vehicle based on…another condition is satisfied such as, for example…a sensed distance from a junction satisfies a predetermined threshold distance, etc.”, para. 0020, “In some examples, the perception engine may additionally or alternatively determine logo and/or text associated with the stationary vehicle 304 as one of the feature values. For example, a machine-learning algorithm of the planner may determine that the stationary vehicle 304 is associated with a pizza delivery sign (e.g., on top of the vehicle), a taxi service sign, a text and/or a logo (e.g., UPS text and/or logo, Uber text and/or logo).”, para. 0045)

Regarding claim 3, Ghafarianzadeh further teaches wherein the traffic pattern is identified by the one or more processors based on changes in traffic patterns observed using a time series (“determination” that a “velocity” of the stationary/stopped vehicle does not exceed/satisfy “a predetermined threshold velocity”, see para. 0020 citation below, respectively, corresponds to Applicant’s “changes in traffic patterns observed using a time series”) of the sensor data
(“The difference between a non-blocking stationary vehicle and a blocking vehicle may be ambiguous and difficult to determine since, in most cases, the difference may be only a matter of length of time for which the stationary vehicle is stopped.”, para. 0016, “The perception engine may determine that a vehicle is a stationary vehicle based, at least in part, on sensor data received from one or more sensors of the autonomous vehicle. In some examples, the perception engine may receive sensor data and, based, at least in part, on the sensor data detect an object in the environment of the autonomous vehicle 102, classify that object as some type of vehicle, and determine that the sensor data indicates that a velocity of the detected vehicle does not exceed a predetermined threshold velocity (e.g., a sensed velocity of the vehicle is not greater than or equal to 0.1 meters per second or 0.05 meters per second)…In some examples, the perception engine may classify the detected vehicle as a stationary vehicle based on a determination that a velocity of the stationary vehicle does not satisfy (e.g. meet, exceed) a predetermined threshold velocity”, para. 0020).

Regarding claim 4, Ghafarianzadeh further teaches wherein the signs are within a predetermined distance (“sensed distance from a junction”, see para. 0020 citation above in the rejection to claim 2) of the vehicle queue.

Regarding claim 5, Ghafarianzadeh teaches determining, by the one or more processors based on the sensor data, whether the autonomous vehicle would block traffic when the autonomous vehicle joins the vehicle queue (see para. 0029 and 0035 citations below and “212”, Fig. 2); 
wherein the determining the result is based on whether the autonomous vehicle would block traffic when the autonomous vehicle joins the vehicle queue (see para. 0039 citation below and “216”, Fig. 2)
(claim 5 is taught by Ghafarianzadeh in the discussion/citations of the prior art rejection to claim 1, however, the relevant citations are repeated below in order, for clarity)
(“FIG. 2 illustrates a pictorial flow diagram of an example process 200 for determining, at an autonomous vehicle, whether a stationary vehicle is a blocking vehicle in order to control the autonomous vehicle. At operation 202, the example process 200 may include receiving sensor data from sensor(s) of an autonomous vehicle 204.”, para. 0029,
“As used herein, a blocking vehicle is a vehicle on a drivable road surface that is stopped or moving at a velocity less than a predetermined threshold velocity that impedes progress of other vehicles.”, para. 0029,
“At operation 212, the example process 200 may include determining…a probability that the stationary vehicle 208 is a blocking vehicle.”, para. 0035,
“At operation 216, the example process 200 may include transmitting the probability determined by the perception engine to a planner that determines a trajectory for controlling the autonomous vehicle, as depicted at 218 and 220.”, para. 0039).

Regarding claim 6, Ghafarianzadeh does not explicitly teach wherein the determining the result is based on whether the autonomous vehicle would interfere with the loading or unloading by another vehicle when the autonomous vehicle joins the vehicle queue.
However, Stegall further teaches determining, by the one or more processors based on the sensor data, whether the autonomous vehicle (“transport provider 350”, Fig. 3) would interfere with loading or unloading by another vehicle (“current transport provider 340”, Fig. 3) when the autonomous vehicle joins the vehicle queue (as the “current transport provider 340” is picking up a “user 331”, the “transport vehicle 350” delays joining the queue based on the “ETA”, see para. 0059 citation below)
(“Additionally or alternatively, the network computing system 100 can provide an instruction to the ingress vehicle 340 to create a gap 360 for the egressing vehicle 330 to prevent other vehicles from blocking the egressing vehicle 330…Based on the boarding time estimate of the next user 331, the network computing system 100 can provide instructions for an upcoming transport provider 350 to, for example, slow down, create a gap, or follow a vehicle closely. Furthermore, based on the ETA of the upcoming vehicle 350, the network computing system 100 can provide instructions to the current transport provider 340 to delay egressing the common rendezvous location 310 (e.g., an instruction to wait fifteen seconds) in order to make the location 310 available for the upcoming transport provider 350…When the upcoming transport provider 350 nears the common rendezvous location 310, the network computing system 100 can further transmit an instruction to the upcoming transport provider 350 to create a gap to enable the current transport provider 340 to egress safely and efficiently.”, para. 0059). 
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to further modify the invention of Ghafarianzadeh with the teachings of Stegall so that the step of determining the result is based on whether the autonomous vehicle would interfere with the loading or unloading by another vehicle when the autonomous vehicle joins the vehicle queue by incorporating the “gap” and “delay”, as taught by Stegall. The motivation for doing so would be for safety and efficiency, as taught by Stegall (para. 0059).

Regarding claim 7, Stegall further teaches determining, by the one or more processors based on the sensor data, a designated spot (“common rendezvous location 310”, Fig. 3) in the vehicle queue for loading and unloading passengers
(“FIG. 3 depicts a common rendezvous location coordinated by example network computing systems described herein. At any given time, a queue of requesting users 370 may be awaiting transport from arriving transport providers at a common rendezvous location 310.”, para. 0058, “In various aspects, the network computing system can leverage the sensor resources of AVs by patching into the live sensor feeds of the AVs and monitoring rendezvous progress at the common rendezvous location. For example, the network computing system can receive image and/or LIDAR data feeds from occupying and incoming AVs to manage ingress and egress at the common rendezvous location (e.g., transmitting ingress and egress notifications). In doing so, the network computing system can further confirm whether a pick-up or drop-off has been completed for either an AV whose sensor data feed the network computing device is monitoring, or a proximate vehicle identified in the sensor data feed of the AV.”, para. 0018),  
but does not explicitly teach controlling, by the one or more processors, the autonomous vehicle to move along in the vehicle queue to reach the designated spot. However, Stegall teaches the “transport provider 350” is a “transport provider” configured to pick-up “requesting users 371” at a “common rendezvous location 310” (see para. 0058-0059 and Fig. 3), therefore the limitation of the autonomous vehicle reaches the designated spot is inherent, as the “transport provider 350” will reach the “common rendezvous location 310” as the vehicle queue progresses. 

Regarding claim 8, Stegall further teaches predicting, by the one or more processors based on the sensor data, an expected wait-time (“ETA”, para. 0049) for the autonomous vehicle to reach the designated spot in the vehicle queue (“the queue coordinator 140 can determine the ETA of the matched transport provider 193 based on real-time traffic data, profile data from the transport provider's profile 148”, para. 0049); and 
sending, by the one or more processors, a message (“the ETA…displayed”, para. 0049) to a client computing device (“user's computing device 195”, para. 0049) of the passenger indicating that the autonomous vehicle is waiting in the vehicle queue to pick up the passenger at the designated spot, (“if the matched transport provider 193 is shuffled down the dynamic queue, the ETA of the transport provider 197 as displayed on the user's computing device 195 can be dynamically adjusted accordingly”, para. 0049). 

Regarding claim 9, Stegall further teaches predicting, by the one or more processors based on the sensor data, an expected wait-time (“ETA”, para. 0049) for the autonomous vehicle to reach the designated spot in the vehicle queue (“the queue coordinator 140 can determine the ETA of the matched transport provider 193 based on real-time traffic data, profile data from the transport provider's profile 148”, para. 0049); and 
providing, by the one or more processors based on the sensor data, a message (“the ETA…displayed”, para. 0049) to the passenger (“user's computing device 195”, para. 0049), the message including the expected wait-time (“if the matched transport provider 193 is shuffled down the dynamic queue, the ETA of the transport provider 197 as displayed on the user's computing device 195 can be dynamically adjusted accordingly”, para. 0049).
Ghafarianzadeh in view of Stegall do not explicitly teach wherein the message to the passenger comprises instructing the passenger to wait for the autonomous vehicle to reach the designated spot before getting out of the vehicle. However, Stegall teaches the designated spot can be either a drop off or pick up location. Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of filing, to pick wherein the message includes instructing the passenger to wait for the vehicle to reach the designated spot before getting out of the vehicle, since there are a finite number of identified, predictable potential solutions (i.e., any message can be sent to the passenger via their user device) to the recognized need of one of ordinary skill could have pursued the known potential solutions with a reasonable expectation of success. 

Regarding claim 10, Ghafarianzadeh does not explicitly teach wherein the determining the result is based on a comparison between the expected wait-time and the estimated arrival time.
However, Stegall further teaches predicting, by the one or more processors based on the sensor data, an expected wait-time (“ETA”, para. 0049) for the autonomous vehicle to reach the designated spot in the vehicle queue (“the queue coordinator 140 can determine the ETA of the matched transport provider 193 based on real-time traffic data, profile data from the transport provider's profile 148”, para. 0049);  and 
predicting, by the one or more processors, an estimated arrival time for a passenger requesting pickup at the location to reach the designated spot (“the queue coordinator 140 can determine the ETA dynamically for the requesting user 197 based, at least in part on, the user's travel pace (e.g., walking pace), historical data for the user (e.g., a promptness factor), and user profile data (e.g., indicating any disabilities, age, weight, height, etc.).”, para. 0049). 
Stegall further states, “According to examples described herein, the network computing system 100 includes requestor matching and rendezvous coordination functionality that enables precise timing of the match and/or rendezvous based on an enhanced estimated time of arrival (ETA). For example, the network computing system 100 can include a queue coordinator 140 that can track the locations of the users 197 and the transport providers 193, and can determine their respective ETAs dynamically.”, (para. 0038).  
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to further modify the invention of Ghafarianzadeh with the teachings of Stegall so that the step of determining the result is based on a comparison between the expected wait-time and the estimated arrival time by incorporating the “requestor matching”, as taught by Stegall. The motivation for doing so would be to “track the locations…the transport providers 193, and…determine their respective ETAs dynamically.”, as taught by Stegall (para. 0038).

Regarding claim 13, Stegall further teaches determining, by the one or more processors upon reaching the designated spot in the vehicle queue, an amount of time to wait (“wait time”, see para. 0021 citation below) for the passenger at the designated spot based on a determination of exiting and re-joining the vehicle queue (“the computing system can factor in a wait time for the user at the rendezvous location to allow for more favorable pick-up conditions (e.g., an emptier rendezvous location), and can also determine whether an AV or a human-driven vehicle is more suitable or optimal for the pick-up (e.g., has a higher probability of a successful first attempt pick-up and/or a lower probability of a missed pick-up and go-around).”, para. 0021),
but does not explicitly teach controlling, by the one or more processors, the autonomous vehicle to exit the queue after waiting the amount of time. However, Stegall teaches “a missed pick-up and go-around” (see para. 0021 citation above), therefore the limitation of the autonomous vehicle exiting the vehicle queue is inherent, as stated above by Stegall. 

Regarding claim 14, Stegall further teaches determining, by the one or more processors upon reaching the designated spot in the vehicle queue, an amount of time (“wait time”, see para. 0021 citation below) to wait for the passenger at the designated spot based on whether the autonomous vehicle is blocking traffic at the designated spot (“the computing system can factor in a wait time for the user at the rendezvous location to allow for more favorable pick-up conditions (e.g., an emptier rendezvous location), and can also determine whether an AV or a human-driven vehicle is more suitable or optimal for the pick-up (e.g., has a higher probability of a successful first attempt pick-up and/or a lower probability of a missed pick-up and go-around).”, para. 0021), 
but does not explicitly teach controlling, by the one or more processors, the autonomous vehicle to exit the vehicle queue after waiting the amount of time. However, Stegall teaches “a missed 

Regarding claim 18, Stegall further teaches wherein the autonomous vehicle drives into a lane closest to the designated spot (“In one scenario, the queue coordinator 140 provides rendezvous instructions to the transport providers 193, via instructive content generated by the content generator 160. The instructive content…can provide detailed information to the transport provider 193 for picking up or dropping off a user 197. This information can include…a precise point to pull over to the curb,…which lane to select, and the like.”, para. 0041).

Regarding claim 19, Stegall further teaches determining, by the one or more processors that the location has a plurality of designated pickup or drop-off areas (“According to examples described herein, when the matching engine 130 has matched requesting users 197 with transport providers 193, the queue coordinator 140 can monitor the locations of the pick-up locations to identify a common rendezvous location. As provided herein, a common rendezvous location corresponds to a rendezvous area where multiple pick-ups, drop-offs, and/or stopped vehicles cause traffic congestion.”, para. 0039); 
selecting, by the one or more processors, one of the designated pickup or drop-off areas (“identify a common rendezvous location”, see para. 0039 citation above); and 
controlling, by the one or more processors, the autonomous vehicle to drive to the selected one of the designated pickup area or the drop-off area (“As provided herein, the queue coordinator 140, content generator 160, and routing engine 150 can collectively act to maximize throughput for the common rendezvous location. para. 0039, see vehicle as pickup/drop-off area in Fig. 3). 

Regarding claim 20, Stegall further teaches wherein the selecting one of the designated pickup or drop-off areas is based on feedback received from a user device (“user devices 195”, Fig. 1), the feedback associated with the passenger identifying a preferred spot for pickup or drop-off (“the network computing system 100 can include a matching engine 130, which can receive the transport requests from the user devices 195 of the requesting users 197.”, para. 0036).

Regarding claim 21, Stegall further teaches determining, by the one or more processors, an amount of time (“wait time”, see para. 0021 citation below) that the autonomous vehicle should wait to pick up the passenger at the location (“the computing system can factor in a wait time for the user at the rendezvous location to allow for more favorable pick-up conditions (e.g., an emptier rendezvous location), and can also determine whether an AV or a human-driven vehicle is more suitable or optimal for the pick-up (e.g., has a higher probability of a successful first attempt pick-up and/or a lower probability of a missed pick-up and go-around).”, para. 0021), 
but does not explicitly teach wherein the amount of time that the autonomous vehicle should wait is an amount of time that the autonomous vehicle should wait before exiting the vehicle queue. However, Stegall teaches “a missed pick-up and go-around” (see para. 0021 citation above), therefore the limitation of the autonomous vehicle exiting the vehicle queue is inherent, as stated above by Stegall. 

Regarding claim 25, Ghafarianzadeh teaches a queue management system of an autonomous vehicle for controlling the autonomous vehicle to join a vehicle queue, the queue management systems comprising: 
(“sensor(s)”, see para. 0020 citation below) configured to detect a plurality of vehicles waiting in a line (“when no other vehicles could make progress anyway”, see para. 0022 citation below),
(“The perception engine may determine that a vehicle is a stationary vehicle based, at least in part, on sensor data received from one or more sensors of the autonomous vehicle.”, para. 0020,
“the autonomous vehicle 102 may approach a junction 104 that includes a traffic light 106 and may encounter an object that it classifies as a stationary vehicle (e.g., vehicle 108), which is also indicated with a question mark in the illustration…The technical difficulty that arises is when the perception engine does not have sufficient information to know whether the stationary vehicle is merely paused (i.e., a non-blocking stationary vehicle), being itself obstructed by another object and/or legal constraint (e.g., a stop light), or whether the stationary vehicle is actually a blocking vehicle.”, para. 0021, 
“A blocking vehicle may be different than a non-blocking stationary vehicle in that a non-blocking stationary vehicle is stopped when no other vehicles could make progress anyway (or otherwise in accordance with generally accepted driving rules), therefore the non-blocking stationary vehicle does not impede the other vehicles, per se, (e.g., a traffic light is red, an object has entered the road, the stationary vehicle has another vehicle in front of it).”, para. 0022);
a memory (“memory 406”, Fig. 4) configured to store information (“instructions”, see para. 0070 citation below);
one or more processors (“processors 404”, Fig. 4) coupled to the perception system and the memory
(“the vehicle system 402 may include processor(s) 404 and/or memory 406”, para. 0061, “the vehicle system 402 may include processor(s) 404”, para. 0061, “The example vehicle system 402 may include a perception engine 426, a BV ML model 428, and a planner 430.”, para. 0069, “The perception engine 426 may include instructions stored on memory 406 that, when executed by the processor(s) 404, configure the processor(s) 404 to receive sensor data from the sensor(s) 412 as input”, para. 0070),
the one or more processors configured to:
access the information stored in the memory (“executed by the processors(s) 404”, see para. 0070 citation above);
receive information including a request for the autonomous vehicle (“autonomous vehicle 102”, Fig. 1A, and “autonomous vehicle 204”, Fig. 2) to travel towards a location (“junction 104”, Fig. 1A, see para. 0017 citation below)
(“FIG. 4 is a block diagram of an example architecture 400 including an example vehicle system 402 for controlling operation of…an autonomous vehicle…this architecture may be used to control an autonomous vehicle that encounters a stationary vehicle.”, para. 0060, “the vehicle system 402 may include processor(s) 404”, para. 0061, The example vehicle system 402 may include a perception engine 426, a BV ML model 428, and a planner 430.”, para. 0069,
“an autonomous vehicle 102 approaches a roadway junction 104…In some examples, the autonomous vehicle 102 may be an autonomous vehicle configured to operate according to a Level 5 classification issued by the U.S. National Highway Traffic Safety Administration”, para. 0017);
receive sensor data (“data from the sensor(s)”, see para. 0018 citation below) from of the autonomous vehicle as the autonomous vehicle approaches the location (“junction 104”, see para. 0021 citation below)
(“The autonomous vehicle 102 may receive sensor data from one or more sensors of the autonomous vehicle 102…In some examples, the autonomous vehicle 102 may include a planner that receives a data from the sensor(s) and/or a perception engine, among other hardware and software modules. For example, this data may include a position of the autonomous vehicle 102 determined by a global-positioning system (GPS) sensor, data related to objects in the vicinity of the autonomous vehicle 102, route data that specifies a destination of the vehicle, global map data that identifies characteristics of roadways (e.g. features detectable in different sensor modalities useful for localizing the autonomous vehicle)”, para. 0018, see also “202”, Fig. 2 and para. 0029 citation below);
identify, based on the sensor data, a traffic pattern indicating that a vehicle queue exists at the location (“the stationary vehicle 208 is…a blocking vehicle”, see para. 0036 citation below as well as para. 0035-0038, and Fig. 2), the vehicle queue including a plurality of vehicles waiting in a line (“when no other vehicles could make progress anyway”, para. 0022 above and Fig. 1A) 
(“FIG. 2 illustrates a pictorial flow diagram of an example process 200 for determining, at an autonomous vehicle, whether a stationary vehicle is a blocking vehicle in order to control the autonomous vehicle. At operation 202, the example process 200 may include receiving sensor data from sensor(s) of an autonomous vehicle 204.”, para. 0029,
“At operation 212, the example process 200 may include determining, using the BV ML model 214 and from the feature values, a probability that the stationary vehicle 208 is a blocking vehicle.”, para. 0035, “For example, where the BV ML model 214 includes a decision tree, the decision tree may output a positive or negative number to indicate that the stationary vehicle 208 is or is not a blocking vehicle, respectively.”, para. 0036, Ghafarianzadeh teaches multiple examples for how the “BV ML model” determines the “stationary vehicle 208” is not a “blocking vehicle”, see para. 0035-0038);
Determine based on the sensor data, a result indicating that the autonomous vehicle should join the vehicle queue (“transmitting the probability”, see para. 0039 citation below and “216”, Fig. 2)
(“At operation 216, the example process 200 may include transmitting the probability determined by the perception engine to a planner that determines a trajectory for controlling the autonomous vehicle, as depicted at 218 and 220.”, para. 0039); and
(see “stationary vehicle 208”, Fig. 2) of the plurality of vehicles waiting in the line (“generate a trajectory 224 that causes the autonomous vehicle 204 to creep forward in the same lane.”, see para. 0041 citation below and “220”, Fig. 2)
(“The planner may use the probability indicating whether the stationary vehicle 208 is a blocking vehicle to generate a trajectory with which to control the autonomous vehicle 204. For example, FIG. 2 illustrates two example trajectories that the planner might determine in alternate scenarios.”, para. 0039, 
“In example scenario 220, the perception engine may have output an indication that the stationary vehicle 208 is not a blocking vehicle (i.e., the stationary vehicle 208 is a non-blocking stationary vehicle). Responsive to receiving this indication, the planner of the autonomous vehicle 204 may generate a trajectory 224 that causes the autonomous vehicle 204 to creep forward in the same lane.”, para. 0041).

Ghafarianzadeh does not explicitly teach wherein the received information includes a request for the autonomous vehicle to pick up or drop off a passenger at the location, but instead teaches a request for the autonomous vehicle to travel autonomously towards the location (“junction 104”) operating at “Level 5 classification” (see para. 0017, 0021 citations above and Fig. 1A, 4).
Nor does Ghafarianzadeh teach wherein the vehicle queue includes a plurality of vehicles waiting in a line for at least one of picking up or dropping off passengers, but instead teaches a plurality of vehicles waiting in a line (“when no other vehicles could make progress anyway…e.g., a traffic light is red, an object has entered the road, the stationary vehicle has another vehicle in front of it”, see para. 0022 citation above and Fig. 1A). The examiner notes that the limitation “…for at least one of picking up or dropping off passengers” of claim 25 appears to be an “intended use” limitation indicating the Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003) (“An intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates”; such statements often appear in the claim’s preamble but can appear elsewhere in a claim); In re Otto, 312 F.2d 937 (CCPA 1963) (intended use of hair curling was of no significance to the structure of a hair curler and process of making); In re Sinex, 309 F.2d 488, 492 (CCPA 1962) (statement of intended use in an apparatus claim failed to distinguish over the prior art apparatus). However, even assuming, arguendo, the limitation would not be considered intended use, Stegall as described below teaches the limitation.

Autonomous vehicles receiving requests to pick-up or drop off passenger(s) at a location, wherein said location includes a plurality of vehicles also picking up or dropping off passengers was known in the art at the time of filing. 
See, Stegall teaches coordinating transport through a common rendezvous location, comprising:
a memory (“memory 620”, Fig. 6, “In the context of FIG. 1, the…on-board computing system of an AV 192 may be implemented using a computing system 600 such as described by FIG. 6.”, para. 0067) configured to store information; and
one or more processors (“processor 610”, Fig. 6, “In the context of FIG. 1, the…on-board computing system of an AV 192 may be implemented using a computing system 600 such as described by FIG. 6.”, para. 0067, see also “control system of the AV”, para. 0015 citation below), the one or more processors configured to:
receive information including a request (“transport requests”, see para. 0069 citation below) for an autonomous vehicle (“autonomous vehicles (AVs) 192”, also referred to as “transport vehicle 194” which hold the “transport providers 193”, “the matched transport providers 193 can include AVs 192”, para. 0043, Fig. 1) to pick up or drop off a passenger (“requesting users”, see para. 0069 citation below, also referred to as “Req. user 197”, Fig. 1, also referred to as “requesting user 370”, Fig. 3) at a location (“specified destination”, see para. 0035 citation below, see also “step 400”, Fig. 4, also referred to as a “rendezvous location”, see para. 0061 and 0035 citations below)
(“Referring to FIG. 4, the computing system 100 can determine a set of matched requesting users 197 and transport providers 193 that are to meet at a common rendezvous location (400).”, para. 0061,
“the transport providers can comprise autonomous vehicles (AVs), in which case communications can be transmitted via a network connection with a control system of the AV.”, para. 0015,
“The communication interface 650 enables the computing system 600 to communicate with one or more networks 680 (e.g., cellular network) through use of the network link (wireless or wired). Using the network link, the computing system 600 can communicate with one or more computing devices, one or more servers, one or more databases, and/or one or more self-driving vehicles. In accordance with examples, the computing system 600 receives transport requests from mobile computing devices of individual users. The executable instructions stored in the memory 630 can include matching instructions 624, which the processor 610 executes to receive transport requests and match requesting users with transport providers, as described herein.”, para. 0069
 “In some aspects, the user 197 can configure a specified destination and/or a specific or suggested pick-up location to rendezvous with a matched transport provider 193 and vehicle 194.”,  para. 0035); 
wherein a vehicle queue (“multiple pick-ups, drop-offs, and/or stopped vehicles cause traffic congestion”, see para. 0039 citation below and Fig. 3, wherein “stopped vehicles” in “traffic congestion” corresponds to Applicant’s “vehicle queue”) exists at the location, the vehicle queue including a plurality of vehicles (“multiple…stopped vehicles”, see para. 0039 citation below and Fig. 3) waiting in a line (see “multiple…stopped vehicles” in a line in Fig. 3) for at least one of picking up or dropping off passengers (“multiple pick-ups, drop-offs”, see para. 0039 citation below) 
(“As provided herein, a common rendezvous location corresponds to a rendezvous area where multiple pick-ups, drop-offs, and/or stopped vehicles cause traffic congestion.”, para. 0039); and
control the autonomous vehicle to join the vehicle queue by joining the line and stopping behind a last one of the plurality of vehicles waiting in the line (see “upcoming transport provider 350” stopping behind a last one of a plurality of vehicles waiting in line in Fig. 3 and para. 0062 and 0059 citations below)
(“The computing system 100 can further manage the dynamic queue by sequentially routing the transport providers 193 through the common rendezvous location (425).”, para. 0062, “the network computing system 100 can provide instructions for an upcoming transport provider 350 to, for example, slow down, create a gap, or follow a vehicle closely.”, para. 0059). 

	All of the components are known in Ghafarianzadeh and in Stegall. Ghafarianzadeh teaches a processor configured to access instructions in a memory and configured to control an autonomous vehicle to join a queue including a plurality of vehicles waiting in a line at a location, and Stegall teaches a processor configured to access instructions in a memory and configured to control an autonomous vehicle to join a vehicle queue at a location including a plurality of vehicles waiting in line for picking up or dropping off passengers after receiving a request for the autonomous vehicle to pick up or drop off a passenger at said location. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Ghafarianzadeh with the teachings of Stegall so that the “autonomous vehicle 102” of Ghafarianzadeh is configured to receive a request for pick or drop off, as 

Claim(s) 11, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable in view of Ghafarianzadeh et al. (US 2019/0250626 A1), over Stegall et al. (US 2019/0178656 A1), further in view of Chan et al. (US 2019/0377343 A1), hereafter referred to as Chan.
Regarding claim 11, Ghafarianzadeh in view of Stegall do not explicitly teach determining, by the one or more processors based on the comparison between the expected wait-time and the estimated arrival time, that the autonomous vehicle should wait in a waiting area prior to joining the vehicle queue; and 
controlling, by the one or more processors, the autonomous vehicle to park in the waiting area prior to joining the vehicle queue.  
However, Chan teaches picking up and dropping off passengers at an airport using an autonomous vehicle, comprising an autonomous vehicle (“vehicle 400”, Fig. 4, “a controller 102 may perform autonomous navigation and collision avoidance for a vehicle housing the controller 102”, para. 0012), a perception system which receives sensor data (“sensor 104”, Fig. 1, “The controller 102 may receive one or more outputs from one or more exterior sensors 104”, para. 0013), and a processor (“controller 102”, Fig. 1, “computing device 200”, Fig. 2) configured to:
determine, based on a comparison between an estimated arrival time and an expected wait-time, to wait in a waiting area (“cell phone lot”, para. 0046) prior to returning to the vehicle queue (“passenger loading zone”, see para. 0046 citation below and Fig. 4); and 
(“In other embodiments, steps 514, 516 may be omitted and the vehicle may wait in a waiting area, e.g. a "cell phone lot." The vehicle controller 102 may receive a location of the passenger from the mobile device 128 and proceed to the terminal only when the passenger's location is within some threshold distance of an area accessible by the vehicle, e.g. a passenger loading zone of the terminal.”, para. 0046).  
All of the components are known in Ghafarianzadeh in view of Stegall and Chan. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Ghafarianzadeh in view of Stegall by waiting in a waiting area prior to picking up the passenger, as taught by Chan. The motivation for doing so would be to use the invention of Ghafarianzadeh in view of Stegall in the environment as taught by Chan (the “airport”, para. 0017). 

Regarding claim 15, Stegall further teaches -33-XSDV 3.OF-2048determining, by the one or more processors upon reaching the designated spot in the queue, an estimated arrival time (“wait time”, see para. 0021 citation below) for the autonomous vehicle (“autonomous vehicles (AVs) 192”)  to reach the designated spot (“the computing system can factor in a wait time for the user at the rendezvous location to allow for more favorable pick-up conditions (e.g., an emptier rendezvous location), and can also determine whether an AV or a human-driven vehicle is more suitable or optimal for the pick-up (e.g., has a higher probability of a successful first attempt pick-up and/or a lower probability of a missed pick-up and go-around).”, para. 0021); 
but does not explicitly teach based on the estimated arrival time, controlling the autonomous vehicle to exit the vehicle queue. However, this limitation is inherent, as Stegall teaches “a missed pick-up and go-around” (see para. 0021 citation above).

determining, by the one or more processors to return to the vehicle queue after the autonomous vehicle exits the vehicle queue based on a comparison between the estimated arrival time and the expected wait-time; and 
controlling, by the one or more processors, the autonomous vehicle to drive to return to the vehicle queue after exiting the vehicle queue.  
However, Chan teaches picking up and dropping off passengers at an airport using an autonomous vehicle, comprising an autonomous vehicle (“vehicle 400”, Fig. 4, “a controller 102 may perform autonomous navigation and collision avoidance for a vehicle housing the controller 102”, para. 0012), a perception system which receives sensor data (“sensor 104”, Fig. 1, “The controller 102 may receive one or more outputs from one or more exterior sensors 104”, para. 0013), and a processor (“controller 102”, Fig. 1, “computing device 200”, Fig. 2) configured to:
predict an expected wait-time (“allocate time”, see para. 0044 citation below and Fig. 5) to reach the designated spot after exiting a vehicle queue (“passenger loading zone”, see para. 0046 citation below and Fig. 4) (“step 508”, Fig. 5); 
determine to return to the queue after exiting the queue based on a comparison (“wait time exceeded”, see para. 0044 citation below and Fig. 4) between an estimated arrival time and an expected wait-time (“step 514”, Fig. 5) ; and 
control the vehicle to drive to return to the queue after exiting the vehicle queue (“step 516”, Fig. 5) (“If the passenger is found 506 to have checked luggage, the method 500 may include allocating 508 time for luggage retrieval. For example, where the flight arrives at TA, the vehicle arrival time may bet set to be TA+TL, where TL is an estimated time for the passenger to retrieve luggage”, para. 0042, “The method 500 may further include evaluating 514 whether a wait time has been exceeded following parking at step 512 without the passenger entering the vehicle. If so, then the method 500 may include causing the vehicle to autonomously 516 loop a circuit at the airport. The circuit may be determined from the map data of step 504. Upon completing the loop and again approaching the terminal referenced in the itinerary, processing may continue at step 510.”, para. 0044).  
All of the components are known in Ghafarianzadeh in view of Stegall and Chan. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Ghafarianzadeh in view of Stegall by returning the vehicle queue after exiting the queue based on a wait-time threshold, as taught by Chan. The motivation for doing so would be to use the invention of Ghafarianzadeh in view of Stegall in the environment as taught by Chan (the “airport”, para. 0017). 

Regarding claim 16, Stegall further teaches sending, by the one or more processors, a message (“delay instructions”, see para. 0050 citation below) to a user device of the passenger (“user device 195”, Fig. 1) indicating that the autonomous vehicle is returning to an end of the vehicle queue, the message including the expected wait-time (“the routing engine 150 can coordinate the pick-up remotely by transmitting delay instructions (e.g., routing the AV 192 through congested lanes or detouring the AV 192), providing real-time pick-up location updates based on space availability (e.g., non-dedicated parking spaces or loading zones), and the like.”, para. 0050).  

Regarding claim 17, Chan further teaches determining, based on the comparison between the estimated arrival time and the expected wait-time, that the autonomous vehicle (“vehicle 400”) should wait in a waiting area (“cell phone lot”, para. 0046) prior to returning to the vehicle queue; and 
controlling the autonomous vehicle to park in the waiting area prior to returning to the end of the vehicle queue (“passenger loading zone”, see Fig. 4) (“In other embodiments, steps 514, 516 may be omitted and the vehicle may wait in a waiting area, e.g. a "cell phone lot." The vehicle controller 102 may receive a location of the passenger from the mobile device 128 and proceed to the terminal only when the passenger's location is within some threshold distance of an area accessible by the vehicle, e.g. a passenger loading zone of the terminal.”, para. 0046).  

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghafarianzadeh (US 2019/0250626 A1), in view of Stegall et al. (US 2019/0178656 A1), in view of further in view of Colijn et al. (US 2016/0370194 A1), hereafter referred to as Colijn.
Regarding claim 12, Ghafarianzadeh in view of Stegall do not explicitly teach determining, by the one or more processors based on the sensor data, that loading or unloading outside the designated spot is tolerated by other vehicles in the vehicle queue, and 
controlling, by the one or more processors, the autonomous vehicle to perform pickup or drop-off outside the designated spot.  
However, determining if dropping off or picking up passengers is feasible based on other vehicles in known in the art. See, Colijn teaches determining pickup and destination locations for autonomous vehicles, comprising an autonomous vehicle (“autonomous vehicle 100B”, Fig. 2), a perception system which receives sensor data (“data 108”, Fig. 2), and a processor (“processors 102”, Fig. 2) configured to:
determine based on the sensor data, that loading or unloading outside a designated spot (“the received location”, para. 0058, see location marker in Fig. 7-8) is tolerated by other vehicles (“traffic”, para. 0066) and 
control the vehicle to perform pickup or drop-off outside the designated spot (“set of predetermined locations within a threshold distance of the received location”, para. 0058, see dots within threshold of the received location in Fig. 7-8) (“the one or more server computing devices 110 may identify set of predetermined locations within a threshold distance of the received location.”, para. 0058, “each predetermined location within the set may be scored using various factors. The scoring may be based on various factors that quantify the ease and/or difficulty of reaching the predetermined location by one or both of an autonomous vehicle and the user. Factors related to an autonomous vehicle may include, for example, the location of any autonomous vehicles available to pick up the user (if a pickup location), whether the vehicle would have to first pass the location (on the opposite side of the street) and turn around, whether the autonomous vehicle can currently reach the predetermined location (because access is temporarily prevented due to traffic or construction conditions)”, para. 0065-0066).
All of the components are known in Ghafarianzadeh in view of Stegall and Colijn. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Ghafarianzadeh in view of Stegall by picking up or dropping off the passenger outside of the designated spot, as taught by Colijn. The motivation for doing so would be to use the invention of Ghafarianzadeh in view of Stegall in situations where picking up the passenger may be difficult, as taught by Colijn (see para. 0066 citation above).








Claim(s) 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over view of Ghafarianzadeh et al. (US 2019/0250626 A1), in view of Stegall et al. (US 2019/0178656 A1), in view of Sierra et al. (US 2019/0311629 A1), hereafter referred to as Sierra.
Regarding claim 22, Ghafarianzadeh further teaches: 
determining, by the one of more processors based on map information (“global map data and a GPS location”, see para. 0024 citation below), that the location has a vehicle queue (“blocking vehicle indication”, see para. 0025 citation below) 
(“FIG. 1B therefore reflects an example portion of the scenario 100 that is reflected by sensor data received by a planner of the autonomous vehicle 102. For example, global map data and a GPS location received from a sensor of the autonomous vehicle 102 might indicate that a junction 104 lies 100 meters in front of the autonomous vehicle 102; sensor data may indicate that the traffic light 106 is green and, in coordination with global map data lidar data,…the perception engine may corroborate that the autonomous vehicle 102 is in a lane that is authorized to enter the junction 104 based on the green light; the autonomous vehicle 102 may receive sensor data from which the autonomous vehicle determines that vehicle 108 and vehicles 110 and 112 are stationary vehicles.”, para. 0024,
“Because of limitations of the sensor(s), the autonomous vehicle 102 may not receive sensor data to detect the existence of vehicles 114-122…In some examples, the perception engine may include conditional rules that specify conditions for which to output a blocking vehicle indication…For example, a hard-coded rule may specify that the perception engine outputs a blocking vehicle indication when a detected vehicle has been classified as a stationary vehicle, a green light has been detected and has remained green for a predetermined duration of time during which the stationary vehicle has not moved, and the stationary vehicle is over 15 meters from the junction 104.,”, para. 0025),
wherein the vehicle queue including a plurality of vehicles waiting in a line for at least one of picking up or dropping off passengers (this limitation is taught in the rejection to claim 1, see combination of Ghafarianzadeh and Stegall discussed above in the rejection to claim 1), and
wherein the map information indicates a type of the location (“indicate that a junction 104 lies 100 meters in front of the autonomous vehicle 102”, see para. 0024 citation above).
Ghafarianzadeh in view of Stegall do not explicitly teach wherein the amount of time that the autonomous vehicle should wait to pick up the passenger at the location is determined based on the type of the location. 

receiving, by one or more processors (“computing system” of “provider computing device”, see para. 0027 citation below and “As further illustrated in FIG. 1, each of the requestor computing devices 106a-106c and the provider computing devices 108a-108c include the transportation matching system application 110a, 110b, 110c, 110d, 110e, and 110f. In one or more embodiments, the transportation matching system application 110a-110f enable the users of the requestor computing devices 106a-106c and the users of the provider computing devices 108a-108c to interact with features of the transportation matching system 102.”, para. 0035, see also “vehicle subsystem 1008”, Fig. 10, “the vehicle subsystem 1008 can include an on-board computing device”, para. 0147) of an autonomous vehicle (“autonomous vehicles”, see para. 0027 citation below, “the vehicle subsystem 1008 can include an autonomous vehicle”, para. 0145, Fig. 10, also referred to as “provider” or “provider computing device”, see para. 0027 citation below), information including a request (“transportation request”, see para. 0116 citation below) for the autonomous vehicle to pick up or drop off a passenger (“requestor”, see para. 0025 citation below) at a location (“venue”, see para. 0116 citation below);
(“As used herein, a "provider" refers to a transportation matching system user who provides transportation using a vehicle. For example, a provider receives transportation requests, routing information, and requestor information from the transportation matching system via a transportation matching system application installed on a provider computing device associated with the provider. As with a requestor computing device, the provider computing device can be a personal computing device such as smart phone. In some embodiments, providers may include non-human driven autonomous vehicles that are configured to perform transportation completely without or with very little direction or interaction from a human driver. In such cases, the provider computing device may include a computing system of the autonomous vehicle that is configured to interface with the transportation matching system.”, para. 0027,
“As used herein, a "requestor" refers to a transportation matching system user who is requesting transportation by way of a requestor computing device. For example, the requestor computing device can be a personal computing device (e.g., a mobile computing device such as a smartphone, a smart wearable, a tablet) installed with a transportation matching system application.”, para. 0025,
“As shown in FIG. 8, the series of acts 800 includes an act 810 receiving a transportation request. For example, the act 810 can involve receiving, by a transportation matching system, a transportation request from a requestor computing device associated with a venue.”,  para. 0116);
determining, by the one or more processors based on map information (“consistently four requestors waiting at the two pickup locations”, “historical requestor information”, “analysis of a web search”, “an event calendar”, or “current requestor activity”, see para. 0028 citation below, and “location data”, see para. 0063 citation below), that the location has a vehicle queue (“wherein the “venue” is a “congested venue”, see para. 0028 citation below and when the “vehicular capacity of the pickup location” is exceeded, a vehicle queue is the result, see para. 0029 citation below) prior to the autonomous vehicle arriving at the location (see Fig. 3, wherein “310” occurs while the “provider computing device 108a” is at the “staging lot 302”, which corresponds to Applicant’s “prior to…arriving at the location”)
(“As used herein, a "congested venue" refers to a particular location, region, or zones associated with a limited number of pickup locations that regularly or periodically experiences high numbers of transportation matching system requestors. As non-limiting examples, congested venues can include airports, sports arenas, concert halls, festival locations, and mass transit centers. Furthermore, a congested venue can refer to any location, region, or zone where the number of requestors to pickup locations during a particular time period is consistently disproportionate and/or where the pickup location is difficult to maneuver by providers and/or requestors. For example, the transportation matching system may determine that a particular restaurant is a congested venue from 6 pm-9 pm on Fridays (even though the restaurant is not associated with any event) because there are consistently four requestors waiting at the two pickup locations associated with the restaurant during that time and the pickup locations are difficult to maneuver by providers, causing delay in pickups and/or entering/exit of the pickup location. The transportation matching system can determine that a location is a congested venue based on historical requestor information associated with the location. Additionally or alternatively, the transportation matching system can determine that a location is a congested venue based on analysis of a web search, an event calendar, or current requestor activity that indicates the particular location is hosting a heavily attended event.”, para. 0028,
“In one or more embodiments, a congested venue is associated with a limited number of controlled pickup locations. As used herein, a "pickup location" refers to a location associated with the congested venue where a requestor can engage a provider for transportation servers (e.g., where the provider can park or idle their car in order to a requestor to get into the car)…As used herein, a pickup location's number of "pickup positions" refers to the vehicular capacity of the pickup location. For example, a pickup location may only include two pickup positions. Thus, this pickup location has room for only two vehicles at a time.”, para. 0029,
“In one or more embodiments, the transportation matching system application 110a installed on the requestor computing device 106a continually monitors location data (310) associated with the requestor computing device 106a. For example, the transportation matching system application 110a monitors and updates the transportation matching system 102 with regard to an average speed of movement associated with the requestor computing device 106a, a current direction of travel, and additional active application usage. Additionally, in at least one embodiment, location data also includes specific requestor location data provided by transportation matching system beacons within the venue (e.g., communicating with the requestor computing devices via NFC or other similar technology). The transportation matching system application 110a can access GPS data, gyroscopic data, application usage log data, Wi-Fi data, and so forth to monitor this location data associated with the requestor computing device 106a.”, para. 0063),
wherein the vehicle queue includes a plurality of vehicles waiting in a line (vehicles containing “requestor computing devices 208a and 208b” in “pickup location 202”, see Fig. 2) for at least one of picking up or dropping off passengers (“the congested venue 200 includes a pickup location 202 with two pickup positions (e.g., capacity for two vehicles) and a staging lot 204.”, para. 0040, “As an illustrative example, as shown in FIG. 2, the congested venue 200 includes requestor computing devices 206a-206j and provider computing devices 208a-208g…Furthermore, the provider computing devices 208a and 208b are inside the pickup location 202, with the provider computing devices 208c and 208d instructed to move and en route to the pickup location 202, and the provider computing devices 208e, 208f, and 208g idling or parked at the staging lot 204.”, para. 0042), and
wherein the map information indicates a type of the location (“Additionally, the transportation matching system 102 can analyze activity histories of other requestor computing devices associated with the venue. For example, the transportation matching system 102 can analyze a history of transportation requests, ETAs (e.g., estimated times of arrival associated with other requestor computing devices), wait times, and so forth to determine that requestors at the venue typically move quickly to the pickup location. Conversely, the transportation matching system 102 may determine that requestors generally have longer ETA at the venue (e.g., as with venues that include shopping and restaurants). In one or more embodiments, the transportation matching system 102 utilizes this historical activity analysis to determine a historical average ETA. In at least one embodiment, the transportation matching system 102 can utilize this historical average ETA in assigning a virtual queue position for the requestor computing device 106a.”, para. 0062, wherein the “location data” which corresponds to Applicant’s “map information” is used to determine how congested the “congested venue” is, which corresponds to Applicant’s “type of location”), and the amount of time (“threshold amount of time”, see para. 0068 citation below) that the autonomous vehicle should wait to pick up the passenger at the location (“In at least one embodiment, the transportation matching system 102 may expire a requestor identifier that was previously provided to a requestor computing device. For example, in response to continually monitoring location data associated with requestor computing devices that have been provided with requestor identifiers, the transportation matching system 102 may determine that a requestor computing device with a requestor identifier…is not engaging with an available provider computing device at the pickup location for a threshold amount of time (e.g., the requestor is waiting for another member of their party to exit the venue).”, para. 0068).
Sierra does not explicitly teach wherein the amount of time that the autonomous vehicle should wait to pick up the passenger at the location is determined based on the type of the location. Instead Sierra teaches determining “threshold amount of time” to wait for the “requestor”, and wherein the “location data” determines how congested the venue (“shopping”, “restaurants” have longer “ETA” for example, para. 0062). 
At the time of filing, it would have been an obvious matter of design choice to a person of ordinary skill in the art to change the “threshold amount of time” of Sierra based on the determined “ETA” for the venue comprising the pick-up location, because Applicant has not disclosed that changing amount of time that the autonomous vehicle should wait to pick up the passenger at the location provides an advantage, is used for a particular purpose, or solves a stated problem (para. 0028). One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to preform equally well with the “threshold amount of time” because the system would still “expire” the “requestor identifier” after the “threshold amount of time” is reached and adjust the “virtual queue” based on a quick vs .
Therefore, it would have been an obvious matter of design choice to modify Ghafarianzadeh in view of Stegall in view of Sierra to obtain the invention as specified in claim(s) 22. 

Regarding claim 23, Stegall further teaches wherein the map information indicates a determination to exit the vehicle queue (“go-around”, see para. 0021 citation below), and the amount of time (“wait time”, see para. 0021 citation below) that the autonomous vehicle should wait to pick up the passenger at the location is determined based on the determination to exit the vehicle queue (“the computing system can factor in a wait time for the user at the rendezvous location to allow for more favorable pick-up conditions (e.g., an emptier rendezvous location), and can also determine whether an AV or a human-driven vehicle is more suitable or optimal for the pick-up (e.g., has a higher probability of a successful first attempt pick-up and/or a lower probability of a missed pick-up and go-around).”, para. 0021).  


Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghafarianzadeh et al. (US 2019/0250626 A1), in view of Stegall et al. (US 2019/0178656 A1), in view of Reiley et al. (US 2019/0196482 A1), hereafter referred to as Reiley.
Regarding claim 24, Stegall further teaches the amount of time that the autonomous vehicle should wait to pick up the passenger at the location (see rejection to claim 21),
but Ghafarianzadeh in view of Stegall do not explicitly teach wherein the sensor data indicates whether a designated spot at the location blocks traffic, and the amount of time that the autonomous vehicle should wait to pick up the passenger at the location is determined based on whether the designated spot at the location blocks traffic.
(“autonomous vehicle”, Fig. 3), a perception system which receives sensor data (“a suite of sensors configured to collect information about the autonomous vehicle's environment”, para. 0017), and a processor (“computer-executable components”, para. 0069) configured to determine whether the autonomous vehicle would block traffic based on the sensor data
(“the autonomous vehicle can: extract a current state of the scene behind the autonomous vehicle from a sequence of digital scan images recorded through optical sensors arranged on the autonomous vehicle; and then render graphical content--on a forward-facing visual display arranged on the vehicle--representing the current state of the scene behind the vehicle, thereby enabling pedestrians near the front of the vehicle to better understand a scene behind (and possibly visually obscured by) the autonomous vehicle by viewing the autonomous vehicle directly”, para. 0060). 
All of the components are known in Ghafarianzadeh in view of Stegall and in Reiley. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Ghafarianzadeh in view of Stegall by making the determination of whether to join the vehicle queue based on whether the autonomous vehicle would block traffic, as taught by Reiley. The motivation for doing so would be to enable pedestrians near the autonomous vehicle to understand the traffic behind the autonomous vehicle, as taught by Reiley (see para. 0060 citation of Reiley above). 
Response to Arguments
	Applicant’s arguments filed 4/19/2021 with respect to the prior art rejections to the pending claims have been considered but are moot in view of the newly formulated rejection necessitated by Applicant’s amendments. However, at least one argument remains relevant to the current rejection. 
Applicant asserts, pages 12-13, 
“However, Applicant submits that Ghafarianzadeh, singly or in combination with Stegall and Sierra, fails to teach that its one or more processors 404 are configured to perform a method including: (1) identifying, by the one or more processors based on the sensor data, a traffic pattern indicating that a vehicle queue exists at the location, the vehicle queue including a plurality of vehicles waiting in a line for at least one of picking up or dropping off passengers; (2) determining, by the one or more processors based on the sensor data, a result indicating that the autonomous vehicle should join the vehicle queue; and (3) controlling, by the one or more processors, the autonomous vehicle to join the vehicle queue based on the result by joining the line and stopping behind a last one of the plurality of vehicles waiting in the line…
… Ghafarianzadeh’s vehicle system 402 can detect one or more objects in the environment or can detect a stationary vehicle from sensor data (see paragraphs [0018], [0024], [0025], [0068] and [0071] of Ghafarianzadeh). However, Ghafarianzadeh is silent with regard to identifying a traffic pattern associated with a vehicle queue including a plurality of vehicles waiting in a line for at least one of picking up or dropping off passengers. Further, the combination does not teach or suggest that the one or more processors of the autonomous vehicle determine, based on the sensor data, a result indicating that the autonomous vehicle should join the vehicle queue, and control the autonomous vehicle to join the vehicle queue based on the result by joining the line and stopping behind a last one of the plurality of vehicles waiting in the line.”
	As stated above in the 35 USC 103 section of this Office action, Ghafarianzadeh teaches one or more processors that are configured to perform a method including: (1) identifying, by the one or more processors based on the sensor data, a traffic pattern indicating that a vehicle queue exists at the location, the vehicle queue including a plurality of vehicles waiting in a line; (2) determining, by the one , based on the sensor data, a traffic pattern indicating that a vehicle queue exists at the location, the vehicle queue including a plurality of vehicles waiting in a line for at least one of picking up or dropping off passengers Further, as stated above in the 35 USC 103 section of this Office action, Ghafarianzadeh teaches that the one or more processors of the autonomous vehicle determine, based on the sensor data, a result indicating that the autonomous vehicle should join the vehicle queue, and control the autonomous vehicle to join the vehicle queue based on the result by joining the line and stopping behind a last one of the plurality of vehicles waiting in the line.
	Further, as stated above in the 35 USC 103 section of this Office action, the examiner notes that the limitations “…for at least one of picking up or dropping off passengers” of claims 1 and 25 appears to be “intended use” limitations indicating the purpose for which the line of vehicles is to be used. Accordingly, these limitations are not given patentable weight. Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003) (“An intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates”; such statements often appear in the claim’s preamble but can appear elsewhere in a claim); In re Otto, 312 F.2d 937 (CCPA 1963) (intended use of hair curling was of no significance to the structure of a hair curler and process of making); In re Sinex, 309 F.2d 488, 492 (CCPA 
Conclusion









Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313)446-4917. The examiner can normally be reached Monday-Friday, 9AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 
/A.V./               Examiner, Art Unit 3665 
/CHRISTIAN CHACE/               Supervisory Patent Examiner, Art Unit 3665